Citation Nr: 1618579	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  07-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In an April 2015 decision, the Board, in part, denied entitlement to TDIU.  

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision to the extent it denied entitlement to TDIU, and remanded the matter to the Board for further action.  

In March 2016, the Veteran and his attorney submitted additional evidence, with a waiver of initial RO consideration in April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 Joint Motion, it was found that the Board improperly concluded that TDIU was precluded by law prior to March 2007 because the Board failed to consider whether the appellant was earning an income in excess of the poverty threshold.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment shall not be considered substantially gainful employment.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Based on the October 2015 Joint Motion, it is unclear whether the Veteran's employment prior to ceasing employment in March 2007 as a boiler maintenance operator was "substantially gainful" within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the veteran actually works, is not substantially gainful employment).  Notably, in March 2016, the Veteran and his attorney submitted a Social Security Administration (SSA) earnings statement for the period from 1968 through 2015.  

The evidence shows that the Veteran's educational history includes a GED/high school diploma and one year of college, and his work history includes employment as a boiler operator/maintenance person, stocker at K-Mart, dorm attendant at a school, and a farm hand.  See June 2008 SSSA Work History Report.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In this case, the Veteran was last afforded a VA examination for his service-connected disabilities in September 2012.  The Board finds that the Veteran should be afforded another VA examination for an opinion whether it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, considering his specific educational and work experience background.  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records since September 2012, as well as any identified outstanding private treatment records that have not been associated with the claims file.  

2. Undertake appropriate efforts to determine if the Veteran's annual income from 2005 through 2008 was below the poverty threshold.  All efforts should be associated with the claims file, to include the relevant poverty levels for this period.  

3. After completing the above and associating any outstanding treatment records with the claims file, schedule the Veteran for an appropriate VA examination regarding his claim for a TDIU rating.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and impact of his service-connected disabilities on his daily activities and his ability to work, including what specific limitations the Veteran's disabilities would produce and what activities would be impacted.  

In providing this opinion, the reviewing clinician must acknowledge and discuss the Veteran's competent lay report of his symptoms, and consider the March 2016 S. Gatti, MA, CRC, vocational assessment report.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.   

4. Thereafter, consider whether to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected diabetes mellitus, coronary artery disease, or the combined effect of his service-connected disabilities.  

5. Then readjudicate the matter. If the benefit sought on appeal is not granted, issue the Veteran and his attorney a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




